Citation Nr: 0711512	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  01-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2000 and September 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In December 2005, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In September 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Detroit RO.  A 
transcript of the hearing is of record.  


FINDING OF FACT

The competent evidence of record shows the veteran's current 
low back disability is unrelated to military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
February 2006, April 2006, and July 2006.  These letters 
advised the veteran of the information necessary to 
substantiate his claim and of his and VA's respective 
obligations for obtaining specified different types of 
evidence, and implicitly told the veteran to submit any 
relevant evidence in his possession.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The July 2006 letter notified the veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for benefits.  Notice, however, was 
legally impossible in the circumstances of this case, where 
the claim was initially adjudicated in May 2000.  The Board 
notes the express purpose of its December 2005 remand was to 
cure any notification deficiencies.  The appellant was 
subsequently provided with content-complying notice and 
proper VA process, as discussed above.  The information and 
evidence received after the initial adjudication was afforded 
proper subsequent VA process, as was evidence received after 
issuance of the development letter.  Furthermore, because the 
appellant was provided a meaningful opportunity to 
participate effectively in the processing of his claim, any 
defect with respect to the timing of the notice is 
nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, private medical 
records, Social Security Administration records, and VA 
examination reports from May 2000 and August 2006.  The 
veteran was given ample notice and opportunity to provide 
evidence on his behalf or to inform VA of existing evidence 
that had not been obtained.  No additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Therefore, the Board finds VA has satisfied the 
duty to assist in obtaining evidence.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b).

An August 2006 VA examination report lists a diagnosis of 
mild degenerative disc disease of the lumbar spine with some 
limitation of motion, satisfying the first requirement for a 
service connection claim.  Records do not, however, establish 
that the veteran's back was injured in January 1963 when a 
hatch fell on his thighs as he climbed down a ladder in his 
ship's forward hold.  Nor do they establish that there is a 
link between the in-service accident and his current back 
disability.  

Service medical records indicate that the veteran's January 
1963 accident caused contusions on both thighs.  A physical 
examination record notes tenderness, swelling, and ecchymosis 
on both thighs.  Motor and sensory deep tendon reflexes were 
normal.  X-rays were negative for fracture.  The veteran was 
prescribed bed rest, ice packs for his legs, aspirin, and 
Varidase tablets.  This record does not indicate that the 
veteran complained of back pain or that doctors found a 
problem with the veteran's back on examination.  A progress 
update indicates the veteran was "very much improved, 
ambulating well," three days later.  He was released to 
duty.  His July 1963 separation examination report indicates 
that his lower extremities and spine were clinically normal, 
and it lists no defects or diagnoses.  

In October 1965, the veteran submitted a disability claim for 
his thigh injury.  This claim was denied by rating decision 
in December 1965.  The veteran's claim was reopened and 
granted in August 1994, based on a 1988 outpatient treatment 
record diagnosing neuralgia paresthetica.  During the course 
of this claim, the veteran did not suggest that his back was 
injured as a result of his January 1963 accident.  Moreover, 
at the time of this claim, the only mention of a back problem 
was contained in a September 1988 VA medical record 
indicating the veteran had pain in his right thigh, right 
knee, right ankle, and tailbone.  This record also notes the 
veteran's in-service accident.  This record, however, is one 
of several relating to the veteran's treatment for thigh pain 
between August 1988 and October 1988, and the mention of 
tailbone pain in this particular record seems incidental.  

The veteran's medical records do not contain another mention 
of back pain until his September 1996 MRI.  This record 
reflects an impression of disc degeneration and bulging with 
neural foraminal compromise as seen at the L4/5 level, and it 
states that this causes only minimal relative spinal 
stenosis.  This report does not speculate as to the cause of 
the veteran's back pain.  The earliest statement of record 
reflecting the veteran's belief that he suffered a back 
injury in service appears in the May 2000 VA peripheral 
nerves examination report, over thirty-five years after his 
separation from service.  Medical records from August 2001 to 
the present reflect subsequent back pain treatment at private 
and VA facilities.    

The veteran has stated that the reason he does not have 
earlier treatment records is because he was turned away when 
he sought treatment for his back injury at a VA facility 
shortly after separation. He has also stated that he 
subsequently sought private treatment but that the private 
physician focused primarily on his injured thighs.  In any 
event, these records are no longer available.  Even assuming 
that any unobtainable medical records reflect that the 
veteran reported a back injury shortly after service, 
however, the competent evidence of record still does not 
indicate that there is a link between an in-service disease 
or injury and his current back disability.

The August 2006 VA examination report reflects a diagnosis of 
mild degenerative disc disease of the lumbar spine with some 
limitation of motion and indicates there is no evidence of 
neurological deficiency in the lower limbs.  The report 
states the veteran's current low back disability is less 
likely due to any incidental injury in active military 
service.  According to the report, the examiner carefully 
reviewed the claims folder and noted the following 
information: (1) MRI report of the spine dated August 17, 
2001; (2) page 4 of supplemental statement of the case dated 
May 1, 2001; (3) supplemental statement of the case dated 
February 23, 2002; (4) doctor's evaluation assessment dated 
November 5, 2001; (5) report of bone scan dated July 29, 
2003; (6) MRI report dated August 2, 2003; (7) report of 
discogram dated April 1, 2004; (8) a letter to the President 
dated July 16, 2003; and (9) record dated January 25, 1963.  

The examiner cited the controversy about the nature of the 
veteran's accident and the way it happened as rationale for 
the opinion.  It was also noted that the record is different 
than what the veteran narrated to the examiner.  The examiner 
further cited a history of two other incidents listed in 2002 
and 2003 concerning injury by lifting weights.  It was also 
noted that the veteran's history reveals that he did not have 
any back discomfort for a while after the incident and that 
earlier compensation was based on his thigh injury.  The 
examiner also noted that the veteran was 64 years old at the 
time of the examination and that degenerative changes in the 
spine are somewhat scattered and quiet consistent with the 
normal aging process.  The Board finds the VA examiner's 
opinion to be highly probative to the issue at hand, as it is 
based on a thorough review of the evidence, was provided by 
an individual with the professional training necessary to 
draw a conclusion as to the cause of the veteran's back 
disability, and is well-supported with a thorough explanation 
of the supporting rationale.  

The veteran has cited several medical records to support his 
claim that his  current back condition is a result of his in-
service injury.  Among these records, an October 2002 opinion 
from a VA doctor notes that "certainly any prior trauma 
would have contributed to the eventual deterioration of the 
lumbar disk."  This statement, however, is a mere recitation 
of a general principle; it neither advocates nor confirms 
that the veteran has had back pain since the 1963 accident.  
Other private and VA medical records do not opine on the 
etiology of the veteran's back disability, but merely contain 
a record of what the veteran reported when seeking treatment.  

A February 2006 letter from Dr. J.W., noting that the 
veteran, by his history, dates the onset of his back pain to 
the 1963 accident, states that the veteran's nexus theory 
"could be possible."  A March 2002 letter from Dr. D.M. 
concludes that,"[b]ased on the history I have of back pain 
into the right leg for 40 years, immediately after the 
accident, it appears his injury was the cause of his current 
symptoms."  However, while the Board finds the August 2006 
VA examination report to be highly probative of the nexus 
issue, it cannot grant much probative weight to the private 
medical opinions noted above.  

When presented with conflicting medical evidence, the Board 
may favor one opinion over another provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
While the August 2006 VA examination report is based on a 
thorough review of the veteran's claims file, the private 
nexus opinions are not based on an examination of the 
veteran's medical records.  Rather, as expressly noted by 
both private physicians, these opinions are based solely upon 
the oral medical history that was supplied by the veteran.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (noting the 
Board is not bound to accept medical opinions based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence).  As such, the private 
opinions do not take into account the veteran's service 
medical records, which do not indicate that the veteran 
complained of back pain after the accident or at the time of 
separation.  These opinions do not account for a gap of over 
thirty years between the accident and the veteran's first 
recorded complaint of back pain.  Nor do they indicate that 
either private physician was aware that the veteran had 
injured his back after service.  In particular, the February 
2006 letter does not address the veteran's June 2003 back 
injury.  Therefore, because they are inconsistent with the 
remaining evidence of record, and because they offer no 
supporting rationale to address these inconsistencies, the 
private medical opinions must be afforded minimal probative 
weight.

The Board also notes that the January 2006 Social Security 
Administration (SSA) decision granting the veteran disability 
benefits is not probative evidence that the veteran has a 
current back disability that was caused by his military 
service.  The Board first notes that the issue of whether a 
claimant is disabled due to military service is irrelevant to 
whether SSA benefits should be awarded.  Instead, SSA 
benefits are awarded based on a finding that the claimant is 
currently disabled as defined by the Social Security Act.  
This particular determination relates to the service 
connection requirement that the veteran demonstrate the 
existence of a current disability.  In this capacity, the SSA 
decision provides medical records to support its 
determination that the veteran has a current back disability.  
It does not, however, provide evidence that the veteran 
incurred a back disability in service and that his current 
back disability is related to the in-service injury.  
Therefore, the SSA decision does not offer relevant evidence 
of the unproven elements of the veteran's claim.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As the evidentiary record shows that the 
veteran does not suffer from a back disability that is 
related to an in-service accident, the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.




ORDER

Entitlement to service connection for a low back disability 
is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


